Duffel, J.
This is an appeal taken from a judgment confirming a default.
The petition charges in substance, that George Wilson, R. P. Crump and William Lake, owners of the steamboat Grenada, are, m solido, indebted to tho petitioner, in the sum of $1000, the amount of a due bill annexed to tho petition and signed by W. P. Crump master of said boat, who was by the owners authorized to sign such bills.
The default was confirmed without any other evidence than the due bill, and it is contended, in this court, by the appellee, thafthe signature to the bill is that of the appellant R. P. Crump.
The pleadings should have been amended, or tho appellee should, at least, have adduced proof of tho facts now disclosed. Having- failed to do either, ho must be non-suited.
The decision in the ease of Davis, adm’x. v. Davis, 8 An. 91, is not applicable to the one at bar.
It is, therefore, ordered, adjudged and decreed, that the judgment of tho District Court be reversed, and that ours be in favor of the appellants, as in case of non-suit, the plaintiff paying the costs of both courts.